IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


The ESTATE OF ETHEL SNELLINGS,                :
a/k/a ETHEL SNELLING, by her                  :
personal representative, TIFFANI              :           C.A. No. K20C-03-047 JJC
MCCLAIN,                                      :
                                              :
             Plaintiff,                       :
                                              :
      v.                                      :
                                              :
101 E DELAWARE AVE                            :
OPERATIONS LLC, a Delaware limited            :
liability company, d/b/a DELMAR               :
NURSING AND REHABILITATION                    :
CENTER; 102 E DELAWARE AVE                    :
OPERATIONS LLC, d/b/a DELMAR                  :
NURSING AND REHABILITATION;                   :
DELMAR NURSING AND                            :
REHABILITATION CENTER,                        :
an artificial entity; JAMES R. SIDES,         :
M.D.; BELINDA S. BOWDEN FOY,                  :
R.N.; JODI L. PEEK, a/k/a JODI                :
L. CHULLIN,                                   :
                                              :
             Defendants.                      :

                                         ORDER

                               Submitted: February 19, 2021
                                Decided: February 23, 2021

                           Upon Review of the Affidavit of Merit
                                     COMPLIANT
      This matter involves a healthcare negligence suit filed by Plaintiff the Estate of
Ethel Snellings against multiple defendants, including Defendant James R. Sides, M.D.
Plaintiff alleges negligent medical care arising from Ms. Snelling’s care at Delmar
Nursing and Rehabilitation Center.       The Estate alleges that Defendants’ negligent care,
including care provided by Dr. Sides, proximately caused gangrene to develop in Ms.
Snelling’s left foot. The Estate further alleges that the condition required the amputation
of her left lower extremity.
       Presently, Dr. Sides files a motion requesting an in camera review of the Estate’s
affidavit of merit to determine whether it complies with 18 Del. C. § 6853(a)(1) and (c).
In support of his request, he emphasizes the statute’s requirements for a sufficient
affidavit of merit.
       In Delaware, a healthcare negligence lawsuit must be filed with an affidavit of merit
as to each defendant, signed by an expert, and accompanied by the expert=s curriculum
vitae.1 The expert must be licensed to practice medicine as of the affidavit=s date and
engaged in this practice in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence. 2 The affidavit must also state that
reasonable grounds exist to believe that each defendant was negligent in a way that
proximately caused the plaintiff=s injury.3 The affidavit of merit must be filed under seal,
but a defendant may request an in camera review of the affidavit to ensure that it complies
with the statute=s requirements.4
       With regard to the scope of the Court’s review, the Delaware Supreme Court has
observed that Athe General Assembly intended the affidavit of merit merely to operate >as
a prophylactic measure= to >reduce the filing of meritless medical negligence claims.=@5



1
  18 Del. C. § 6853(a)(1).
2
  Id. at § 6853(c).
3
  Id.
4
  18 Del. C. § 6853(d).
5
  Mammarella v. Evantash, 93 A.3d 629, 637 (Del. 2014) (quoting Dishmon v. Fucci, 32 A.3d 338, 342
(Del. 2011)).

                                                2
As a result, the requirements for the affidavit of merit are Apurposefully minimal.@6 An
affidavit of merit that tracks the statutory language complies with the statute.7
         As requested, after an in camera review of the affidavit of merit and the expert
witness=s curriculum vitae, the Court finds:
         1.     The expert signed the affidavit.
         2.     The expert attached his current curriculum vitae.
         3.     The expert is currently licensed to practice medicine in other states.
         4.     According to the expert’s affidavit, he has treated patients in the same or
                similar field as Dr. Sides for over three years, including the three years
                immediately preceding the allegedly negligent conduct.           Namely, his
                curriculum vitae reference his experience in family, geriatric, nursing center,
                forensic, and emergency medicine.
         5.     His affidavit recites that reasonable grounds exist to believe that Dr. Sides
                breached the applicable standard of care while treating Ms. Snelling and that
                the breach proximately caused her injuries. The affidavit does not refer to
                the defendants generally; rather, it addresses Dr. Sides specifically.
         Accordingly, the Estate’s affidavit of merit complies with 18 Del. C. § 6853(a)(1)
and (c) with regards to Dr. Sides’s treatment of Ms. Snelling.


         IT IS SO ORDERED
                                                    /s/ Jeffrey J Clark
                                                            Judge


JJC:klc
Via File & Serve Xpress
6
     Id.
7
    See Dishmon, 32 A.3d at 342.


                                                3